Citation Nr: 0514295	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  03-30 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for alcohol abuse 
claimed as secondary to service-connected PTSD.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active duty service from March 1970 to 
November 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the RO.

The veteran testified at a hearing before the undersigned in 
April 2005 via teleconference.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The RO did not sent the veteran notice of the Veterans Claims 
Assistance Act of 2000 (VCAA) as it relates to claims 
involving increased ratings.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  The RO must, therefore, send the 
veteran notice of the relevant provisions of VCAA as they 
relate to increased rating claims.

The RO should obtain VA treatment records from the Sumter, 
South Carolina VA medical facility.

The RO should schedule a VA psychiatric examination to 
determine the severity of the veteran's PTSD.  The examiner 
should enumerate all symptoms attributable to the veteran's 
PTSD as opposed to other psychiatric disorders and comment on 
the severity of each PTSD-related symptom found.  The 
examiner should then determine whether the veteran has a 
diagnosable alcohol-related disability.  If so, the examiner 
should determine the etiology thereof.  Resort to speculation 
should be avoided.

The RO, in its August 2003 statement of the case, provided a 
version of 38 U.S.C.A. § 5107 that is no longer in effect.  
The well-grounded standard mandated in the old version of 
38 U.S.C.A. § 5107 was jettisoned almost five years ago.  The 
current version must be provided.  See 38 U.S.C.A. § 5107 
(West 2002).

To ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  The RO must send the veteran a letter 
regarding the provisions of VCAA as they 
pertain to claims for increased ratings.

2.  The RO should obtain treatment 
records from the VA medical facility in 
Sumter.

3.  The veteran should be furnished a VA 
psychiatric examination to determine the 
nature and extent of his service-
connected PTSD.  All symptoms 
attributable to the veteran's PTSD (as 
opposed to symptoms associated with other 
psychiatric disorders) should be 
enumerated and the examiner should assess 
the severity of each such symptom.  The 
examiner should also determine whether 
the veteran suffers from an alcohol-
related disability.  If so, the examiner 
should determine the etiology thereof.  A 
resort to speculation should be avoided.  
The claims folder, including all existing 
service medical records, must be made 
available to the examiner for review in 
conjunction with the examination.  A 
rationale for all conclusions should be 
supplied.

4.  Next, the RO should readjudicate the 
issues on appeal.  If any benefit sought 
remains denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case, which 
reflects consideration of all additional 
evidence, and the opportunity to respond 
thereto.  The supplemental statement of 
the case must include the current version 
of 38 U.S.C.A. § 5107 (West 2002).

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
the ultimate outcome of this case.  The veteran need take no 
action until she is otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




